DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicant’s Communication received on 02/04/2022 for application number 17/161,638. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.
Amended Claims 1-11 are presented for examination.

Response to Amendments
Applicant’s amendments filed have been fully considered by the examiner. Examiner withdraws the object to claim 5 for typographical errors.

Response to Arguments
Argument 1, Applicant argues that Li does not explicitly teach  a consumer reaction with a degree or level of reaction as similarly recited in the independent claim.
Responding to Argument 1, Applicant’s argument has been fully considered and is persuasive. Li teaches all of the limitations of the independent claim as previously recited. But, Li does not explicitly teach the newly amended portion to the independent claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US 2011/0179385 A1).

Regarding claim 11, Li teaches a method for providing a virtual collective laughing experience, comprising: 
providing stand-up comedy content through a first remote device [Fig. 2, (220-240), Paras. 40-42, user browsing content and content is provided to a first user]; 
providing a first interface for receiving, through the first remote device, a first consumer's laugh level over time while consuming the stand-up comedy through the first remote device [Fig. 1, (170), Para. 52, user interface to collect user reactions during different portions of displayed content]; 
receiving and storing the first consumer's laugh level over time [Fig. 2, (260-270), Para. 52, 60, user selects reaction for each portion of content displayed using reaction palette]; 
providing the stand-up comedy content through a second remote device [Fig. 2, (275),  Para. 60, invite a plurality of other users to view content]; 
providing a second interface for receiving, through the second remote device, a second consumer's laugh level over time while consuming the stand-up comedy through the second remote device [Fig. 1, (170), Para. 52, user interface to collect user reactions during different portions of displayed content]; 
receiving and storing the second consumer's laugh level over time [Fig. 2, (260-270), Para. 52, 60, user selects reaction for each portion of content displayed using reaction palette]; 
providing the stand-up comedy content through a third remote device [Fig. 2, (220-240), Paras. 40-42, user browsing content and content is provided to a first user]; 
providing, concurrently with providing the stand-up comedy content through a third remote device, a group laugh level report based on the first consumer's laugh level over time and on the second consumer's laugh level over time [Figs. 1-2, (220-240), Paras. 40-42, 51-52, content is provided to a first user while displaying a heat map of collected reactions from a plurality of users]; 
providing a third interface for receiving, through the third remote device, the third consumer's laugh level over time while consuming the stand-up comedy through the third remote device [Fig. 1, (170), Para. 52, user interface to collect user reactions during different portions of displayed content]; and 
receiving and storing the third consumer's laugh level over time [Fig. 2, (260-270), Para. 52, 60, user selects reaction for each portion of content displayed using reaction palette].

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowable subject matter: The prior art of record, specifically Li et al. (US 2011/0179385 A1), does not expressly teach or render obvious the invention as recited in independent claim 1.
The prior art of record teaches a method for providing a virtual collective experience, comprising: 
providing content including a segment through a first remote device to a first content consumer [Fig. 2, (220-240), Paras. 40-42, user browsing content and content is provided to a first user]; 
providing an interface for real-time collection of the first content consumer's reaction to the content [Fig. 1, (170), Para. 52, user interface to collect user reactions during different portions of displayed content]; 
receiving, through the interface and at the time when the segment is provided to the first content consumer, information reflecting the first content consumer's reaction to the segment [Fig. 2, (260), Para. 52, user selects reaction for each portion of content displayed using reaction palette]; 
providing the content including the segment through a second remote device to a second content consumer who is remote relative to the first content consumer [Fig. 2, (275),  Para. 60, invite a plurality of other users to view content]; 
when providing the segment through the second remote device to the second content consumer, providing to the second content consumer a representation based on the information reflecting the first content consumer's reaction to the segment [Figs. 1-2, (280), Para. 60, displaying content and collecting user reactions from the plurality of invited users, wherein each user reaction is collected and displayed to other users]. 

However, the prior art of record does not teach wherein: the interface for real-time collection of the first content consumer's reaction to the content comprises a reaction-receive interface element for receiving a degree of the first content consumer's reaction to the content; and information reflecting the first content consumer's reaction to the segment comprises the degree of the first content consumer's reaction to the content. 
In addition, it is not believed to have been within the level of one of ordinary skill in the art at the time of the invention to modify or integrate the electronic device of the prior art to incorporate the features of wherein: the interface for real-time collection of the first content consumer's reaction to the content comprises a reaction-receive interface element for receiving a degree of the first content consumer's reaction to the content; and information reflecting the first content consumer's reaction to the segment comprises the degree of the first content consumer's reaction to the content, in combination with the other elements recited.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND J CASILLAS whose telephone number is (571)272-4994. The examiner can normally be reached 8am - 6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROLAND J CASILLAS/Primary Examiner, Art Unit 2179